Berdon, J.,
dissenting. I assume for the purposes of this dissent that the shoreline is concave, as found by the trial court, even though it appears to me that the shoreline is straight1 and the only expert who testified at trial stated that it was straight. Even if it is assumed that the shoreline is concave, I believe that the trial court acted improperly in basing its decision upon the rules established in Rochester v. Barney, 117 Conn. 462, 169 A. 45 (1933), for littoral rights appurtenant to concave shorelines without taking into account the equitable considerations established in that case.
As the majority points out, Rochester makes clear that “no rule can be laid down which is applicable to every situation, since much must depend in every instance upon the shape of the upland, the arm of the sea and their relative position to each other.” Id., 470. The court in Rochester held that the mechanical rules it set forth for straight, concave and convex shorelines may require equitable adjustment so that each riparian proprietor will have (1) “ ‘a fair and reasonable opportunity of access to the channel,’ ” and (2) littoral rights over an area proportionate to its shoreline. Id., 469. The trial court found that the plaintiff has only ninety lineal feet of westerly facing shoreline whereas the defendant has 530 feet, almost six times more.2 In *778regard to the first equitable consideration, the trial court admitted that the boundary line suggested by the rules would substantially narrow the defendant’s access to the channel. Indeed, the boundary line provides the plaintiff with about five times more access to the channel than the defendant.3 Such a result is simply not equitable. In regard to the second equitable consideration, the boundary line established by the trial court gives the defendant, according to my estimate, roughly only 55 percent of the littoral rights available between the plaintiff’s dock and the breakwater. It therefore provides the plaintiff with littoral rights vastly disproportionate to its share of the shoreline. This, too, is inequitable.4
In my view, it is inappropriate to defer to the discretion of the trial court in this case. The memorandum of decision clearly indicates that in regard to the first equitable consideration, the trial court employed the wrong standard: the court considered whether the defendant’s access to the channel was adequate, whereas it should have considered whether it was equitable. Moreover, the court did not even give a thought to the second equitable consideration, which is whether *779the boundary line created a division of littoral rights that was proportionate to the parties’ respective shares of the relevant shoreline. Accordingly, I would reverse the judgment of the trial court and remand this matter for a new trial.
I respectfully dissent.

 See map attached to majority opinion.


 Footnote 4 of the majority opinion is misleading. The northerly and southerly frontages referred to in this footnote measure the extent to which *778the plaintiffs land juts out into the water. The lineal frontages relied on by the trial court and discussed in this dissent measure the parties’ true shares of the shoreline, without reference to the extent to which the land juts out. If the defendant’s entire frontage were measured, it would be much greater than 530 feet. Obviously, the trial court considered the plaintiff’s northerly and southerly frontages to be irrelevant, because the court did not even mention them in its memorandum of decision. These frontages are irrelevant to the issues before us, and the majority does not claim otherwise.


 This determination is based on the division of rights between the end of the plaintiff’s dock and the end of the breakwater.


 The trial court recognized that the breakwater imposed a barrier that limited the defendant’s ability to exercise its littoral rights. I note that if the trial court had considered the breakwater to be land (as it considered the Town Dock), and extended the chord of the arc to the tip of the breakwater, rather than its base, then a far more equitable distribution would have been achieved, even under the rules for concave shorelines.